Exhibit 10.1

  

 

THE PROVIDENCE SERVICE CORPORATION

NON-QUALIFIED STOCK OPTION

 

 

To: Carter Pate

 

Date of Grant: April 9, 2018

 

As of April 9, 2018, the Company will pay you at the annualized salary rate of
$500,000 per year, payable in substantially equal installments in accordance
with the Company’s regular payroll schedule plus a monthly amount of $1,177.04
which represents the amount paid by the Company for insurance benefits provided
for the former CEO of the Company including, as applicable, health, dental,
life, vision and disability benefits. Your title will be Interim Chief Executive
Officer (or such other title as the Company determines from time to time in its
discretion). Such employment will have a term (the “Term”) commencing as of the
date hereof and, if not previously terminated in accordance with the terms of
this agreement (the “Agreement”), ending at the close of business on June 30,
2019. This Agreement amends the letter agreement effective as of November 15,
2017 between you and the Company which set forth the terms of your employment as
the Company’s Interim CEO (the “Employment Agreement”). In the event of any
conflict between the terms of this Agreement and the terms of the Employment
Agreement, the terms of this Agreement shall govern.

 

You are hereby granted an option, effective as of the date hereof, to purchase
up to 394,000 shares of common stock, $.001 (“Common Stock”), of The Providence
Service Corporation, a Delaware corporation (the “Company”), at the price of
$71.67 per share, the closing price of the Common Stock on the Nasdaq Global
Select Market on the Date of Grant, pursuant to the terms and conditions set
forth below, and pursuant to the Company’s 2006 Long-Term Incentive Plan, as
amended (the “Plan”).

 

This option shall terminate and is not exercisable after 11:59 p.m. eastern time
on April 8, 2021 (the “Scheduled Termination Date”), except if terminated
earlier as hereafter provided.

 

Your option granted hereunder shall vest as separately provided to you, and may
be exercised on and after each vesting date, and prior to the Scheduled
Termination Date; provided that the Time Vested portion of this option shall
become fully vested upon a “Change in Control” (as defined in the Plan) or
termination of your employment by the Company without “Cause” (as defined in the
2015 Holding Company LTI Program, a sub-plan to the Plan) or for “Good Reason”
(as defined below).

 

As used herein, “Good Reason” shall mean the occurrence of any of the following,
without your consent, that is not cured by the Company within thirty (30) days
of the Company’s receipt of your written notice that the occurrence constitutes
Good Reason: (i) a reduction of your base salary, other than a reduction which
is generally applicable to all executives of the Company; or (ii) a material
breach by the Company of an employment agreement between you and the Company;
provided that (A) any resignation for Good Reason must be made within sixty (60)
days of the occurrence set forth in (i) - (ii) above and (B) any resignation by
you while the Company has “Cause” for termination of your employment shall be
considered to be a resignation without Good Reason; and provided further, that
you shall not have the right to terminate your employment for Good Reason unless
you actually terminate employment within ninety (90) days following receipt of,
and in accordance with, your written notice.

 

 

--------------------------------------------------------------------------------

 

 

In addition to the vesting requirements provided to you, (i) during the Term or
until such earlier date as determined by the Company, you shall have full time
CEO expectations, and you will be expected to spend 75% of your time in
Stamford, CT, Atlanta, GA, London, England or Tucson, AZ subject to reasonable
vacation days, and you will accept no new board of directors or consulting
assignments, (ii) in consideration of the benefits provided to you under this
Agreement, you agree to the restrictive covenants set forth in Exhibit A hereto
and (iii) as a further condition to the vesting of the options described herein,
the Company may require you to execute a general release of all claims relating
to your employment.

 

You may exercise your option granted hereunder by giving written notice to the
Secretary of the Company on forms supplied by the Company at its then principal
executive office, accompanied by payment of the option price for the total
number of shares you specify that you wish to purchase. The payment may be in
any of the following forms: (a) cash, which may be evidenced by a check and
includes cash received from a stock brokerage firm in a so-called “cashless
exercise”; (b) (unless prohibited by the Administrator) certificates
representing shares of Common Stock of the Company, which will be valued by the
Secretary of the Company at the fair market value per share of the Company’s
Common Stock (as determined in accordance with the Plan) on the date of delivery
of such certificates to the Company, accompanied by an assignment of the stock
to the Company; or (c) (unless prohibited by the Administrator) any combination
of cash and Common Stock of the Company valued as provided in clause (b). Any
transfer of stock in payment of the option price for the options granted
hereunder shall be in a form and substance satisfactory to the Secretary of the
Company, including guarantees of signature(s) and payment of all transfer taxes
if the Secretary deems such guarantees necessary or desirable.

 

Notwithstanding anything to the contrary in the Plan, your vested option will,
to the extent not previously exercised by you, terminate (i) immediately in the
event of your termination for Cause, or (ii) on the Scheduled Termination Date
if your Employment (as defined in the Plan) by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of Disability (as defined in the Plan) or
death

 

Notwithstanding anything to the contrary in the Plan, if you die while employed
by the Company or a Company subsidiary corporation, your executor or
administrator, as the case may be, may, at any time after the date of your death
(but in no event later than the Scheduled Termination Date), exercise the option
as to any shares which you had a vested right to purchase and did not purchase
during your lifetime. If your Employment with the Company or a Company parent or
subsidiary corporation is terminated by reason of your Disability, you or your
legal guardian or custodian may at any time within one (1) year after the date
of such termination (but in no event later than the Scheduled Termination Date),
exercise the option as to any shares which you had a vested right to purchase
and did not purchase prior to such termination. Your executor, administrator,
guardian or custodian must present proof of his authority satisfactory to the
Company prior to being allowed to exercise this option.

 

- 2 -

--------------------------------------------------------------------------------

 

 

After the date your Employment is terminated, as aforesaid, you may exercise
this option only for the number of shares then available for purchase under this
option on the date your Employment terminated. If you are employed by a Company
subsidiary corporation, your Employment shall be deemed to have terminated on
the date your employer ceases to be a Company subsidiary corporation, unless you
are on that date transferred to the Company or another Company subsidiary
corporation. Your Employment shall not be deemed to have terminated if you are
transferred from the Company to a Company subsidiary corporation, or vice versa,
or from one Company subsidiary corporation to another Company subsidiary
corporation.

 

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Administrator, whose decision shall be
final, binding and conclusive in the absence of clear and convincing evidence of
bad faith.

 

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change in Control that is anticipated to be
effected pursuant to a definitive agreement with a third party for sale of the
Company to the third party, the Administrator shall have the right to require
you to exercise this option upon thirty (30) days prior written notice to you.
If at the time such written notice is given this option is not otherwise
exercisable, the written notice will set forth your right to exercise this
option even though it is not otherwise exercisable conditioned on the Change in
Control actually occurring. In the event this option is not exercised by you
within the thirty (30) day period set forth in such written notice, this option
shall terminate on the last day of such thirty (30) day period, notwithstanding
anything to the contrary contained in this option.

 

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
Disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

 

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

 

 

(a)

During any period of time in which the Company deems that the exercisability of
this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or foreign law, rule or regulation,
or any applicable securities exchange or listing rule or agreement, or may cause
the Company to be legally obligated to issue or sell more shares than the
Company is legally entitled to issue or sell;

 

- 3 -

--------------------------------------------------------------------------------

 

 

 

(b)

Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Administrator) (i) all federal, state, local and foreign tax withholding
required by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state, local and foreign payroll and other
taxes due in connection with the option exercise.

 

Further, nothing herein guarantees you employment for any specified period of
time. You recognize that, for instance, you may terminate your Employment or the
Company or any of its affiliates may terminate your Employment prior to the date
on which your option becomes vested or exercisable.

 

You understand and agree that the existence of this option will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the General Counsel of the Company. If mailed, it
should be addressed to the General Counsel of the Company at its then main
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand-delivered or, if mailed, on the day such
notice is postmarked.

 

Any dispute or disagreement between you and the Company with respect to any
portion of this option or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration, at a location designated
by the Company, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or its successor, as amended from time to time.
However, prior to submission to arbitration you will attempt to resolve any
disputes or disagreements with the Company over this option amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, you and the Company may resolve
the dispute by settlement. You and the Company shall equally share the costs
charged by the American Arbitration Association or its successor, but you and
the Company shall otherwise be solely responsible for your own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on you and the Company. Further, neither you nor
the Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

 

- 4 -

--------------------------------------------------------------------------------

 

 

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. Except as expressly provided herein, in the event of any
conflict between the terms of this option and the terms of the Plan in effect on
the date of this option, the terms of the Plan shall govern. This option and the
vesting provisions provided to you constitute the entire understanding between
the Company and you with respect to the subject matter hereof and no amendment,
supplement or waiver of this option, in whole or in part, shall be binding upon
the Company unless in writing and signed by an authorized officer of the Company
(other than you). This option and the performances of the parties hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

Please sign the copy of this Agreement and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its termination and
conditions.

 

 

 

 

 

THE PROVIDENCE SERVICE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Kerley

 

 

 

 

 

 

Title:

Director

 

 

 

     

 

ACKNOWLEDGMENT

 

I hereby acknowledge receipt of a copy of the Plan and the vesting conditions
applicable to the options described herein. I hereby represent that I have read
and understood the terms and conditions of the Plan and of this option
(inclusive of the vesting conditions separately provided to me). I hereby
signify my understanding of, and my agreement with, the terms and conditions of
the Plan and of this option. I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to this option. I accept this option in full
satisfaction of any previous written or verbal promise made to me by the Company
or any of its affiliates with respect to option or stock grants.

 

Date April 11, 2018

 

 

 

 

/s/ R. Carter Pate

 

 

 

Signature of Optionee, Carter Pate

 

 

- 5 -

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Restrictive Covenants

 

(a)     Non-Competition. During his employment with The Providence Service
Corporation, a Delaware corporation, with its corporate headquarters located at
700 Canal Street, Third Floor, Stamford, Connecticut 06902, its successors and
assigns (the “Company”) or any of its affiliates and during the one (1) year
period following the effectiveness of the termination of his employment by the
Company or by him for any reason, Carter Pate (“the Executive”) will not, in any
capacity (including, but not limited to, owner, partner, member shareholder,
consultant, advisor, financier, agent, employee, officer, director, manager or
otherwise), directly or indirectly, for Executive’s own account or for the
benefit of any natural person, corporation, partnership, trust, estate, joint
venture, sole proprietorship, association, cooperative or other entity (any of
the foregoing, a “Person”), establish, engage in, finance, advise, work for, or
be connected with, except as an employee of the Company, any business engaged in
the provision of non-emergency medical transportation in the United States (a
“Competitive Business”). Notwithstanding the foregoing, (A) nothing in this
Exhibit A shall preclude Executive from serving in any capacity (i.e., whether
as an employee, partner, principal, member, investor, consultant or otherwise)
to or in respect of a business or entity (including, without limitation, an
investment trust or investment partnership) that provides investment services or
is otherwise engaged in the business of investing capital for third parties, or
any manager or affiliate of any of the foregoing (any such entity, manager or
affiliate hereafter called an “Investment Firm”) or that provides legal or
accounting services, so long as Executive does not have personal, direct and
material responsibilities for the day to day operations of any Competitive
Business in which such Investment Firm has made or directed an investment.

 

(b)     Non-Solicitation/Non-Piracy. During Executive’s employment with the
Company or any of its affiliates and for a period of one (1) year thereafter,
Executive will not, directly or indirectly, for Executive’s own account or for
the benefit of any Person or entity:

 

(i)     solicit, service, supply or sell to, contact, or aid in the
solicitation, servicing, supplying or selling to any Person or entity which is
or was a customer, prospective customer, client, prospective client, contractor,
subcontractor or supplier of the Company or its affiliates within one (1) year
prior to Executive’s termination of employment (“Company Customers/Clients”),
for the purpose of (A) selling services or goods in competition with the Company
or its affiliates; (B) inducing Company Customers/Clients to cancel, transfer or
cease doing business in whole or in part with the Company or any of its
affiliates or (C) inducing Company Customers/Clients to do business with any
Person in competition with the Company or its affiliates; or

 

(ii)     solicit, aid in solicitation of, induce, contact for the purpose of,
encourage or in any way cause any employee of the Company or any of its
affiliates to leave the employ of the Company or its affiliates, or otherwise
interfere with such employee’s relationship with the Company or any of its
affiliates. Nothing in this Exhibit A shall preclude the Executive from making
good faith generalized solicitations for employees through advertisements or
search firms not specifically directed at such persons.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(c)     Non-Disclosure. Other than in furtherance of the business of the
Company, in the ordinary course in Executive’s capacity as an employee
hereunder, Executive will not, at any time, except with the express prior
written consent of the Board, directly or indirectly, disclose, communicate or
divulge to any Person, or use for the benefit of any Person, any secret,
confidential or proprietary knowledge or information relating to the Company or
any of its affiliates including, but not limited to, customer and client lists,
customer and client accounts and information, prospective client, customer,
contractor or subcontractor lists and information, services, techniques, methods
of operation, pricing, costs, sales, sales strategies or methods, marketing,
marketing strategies or methods, products, product development, research,
know-how, policies, financial information, financial condition, business
strategies or plans or other information of the Company or its affiliates which
is not generally available to the public. Upon the expiration or termination of
Executive’s employment with the Company or any affiliate, Executive shall
immediately deliver to the Company all memoranda, books, papers, letters and
other data (whether in written form or computer stored), and all copies of same,
which were made by Executive or came into Executive’s possession or under
Executive’s control at any time prior to the expiration or termination of
Executive’s employment, and which in any way relate to the business, assets or
properties of the Company or any of its affiliates as conducted or as planned to
be conducted by the Company or its affiliates; provided that Executive can keep
such documents and information as are pertinent to the terms of Executive’s
employment and the compensation payable to Executive in respect thereof subject
to other restrictions and provisions set forth in this Exhibit A. Executive
acknowledges that Executive shall be immunized against criminal and civil
liability under federal or state trade secret laws if Executive discloses a
trade secret for the purpose of reporting a suspected violation of law and that
immunity is available if Executive discloses a trade secret in either of
following two circumstances: (i) Executive discloses the trade secret (A) in
confidence, (B) directly or indirectly to a government official (federal, state
or local) or to a lawyer, (C) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a legal proceeding,
Executive discloses the trade secret in the complaint or other documents filed
in the case, so long as the document is filed under seal. Further,
notwithstanding the foregoing, this Agreement is not intended to, and shall be
interpreted in a manner that does not, limit or restrict Executive from
exercising any legally protected whistleblower right (including pursuant to Rule
21F under the Securities Exchange Act of 1934).

 

(d)     Intellectual Property. Executive will promptly communicate to the
Company, in writing when requested, all software, designs, techniques, concepts,
methods and ideas, other technical information, marketing strategies and other
ideas and creations pertaining to the business of the Company which are
conceived of or developed by Executive alone or with others, at any time (during
or after business hours) while Executive is employed by the Company or any of
its affiliates. Executive acknowledges that all of those ideas and creations are
inventions and works for hire, and will be the Company’s or its affiliates’
exclusive property. Executive will sign any documents which the Company deems
necessary to confirm its ownership of those ideas and creations and Executive
will cooperate with the Company to facilitate the ability of the Company to own
or exploit all of those ideas and creations.

 

(e)     Non-Disparagement. Executive will not at any time publish or communicate
disparaging or derogatory statements or opinions about the Company or its
affiliates, including but not limited to, disparaging or derogatory statements
or opinions about the Company’s or its affiliates’ management, products or
services to any third party. It shall not be a breach of the terms of this
Exhibit A for Executive to testify truthfully in any judicial or administrative
proceeding or to make statements or allegations in legal filings, including,
without limitation, any such filings made by Executive to enforce Executive’s
rights against the Company or any of its affiliates, that are based on
Executive’s reasonable belief and are not made in bad faith.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(f)     Enforcement. Executive acknowledges that the covenants and agreements of
this Exhibit A (the “Covenants”) herein are of a special and unique character,
which gives them peculiar value, the loss of which cannot be reasonably or
adequately compensated for in an action at law. Executive further acknowledges
that any breach or threat of breach by Executive of any of the Covenants will
result in irreparable injury to the Company for which money damages could not be
adequate to compensate the Company. Therefore, in the event of any such breach
or threatened breach, the Company shall be entitled, in addition to all other
rights and remedies which the Company may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Executive
and/or all other Persons involved therein from committing a breach or continuing
such breach. The remedies granted to the Company in this Agreement are
cumulative and are in addition to remedies otherwise available to the Company at
law or in equity. The Covenants contained in this Exhibit A are independent of
any other provision of the Agreement, and the existence of any claim or cause of
action which Executive or any such other Person may have against the Company
shall not constitute a defense or bar to the enforcement of any of the
Covenants. If the Company is obliged to resort to litigation to enforce any of
the Covenants which has a fixed term, then such term shall be extended for a
period of time equal to the period during which a breach of such Covenant was
occurring, beginning on the date of a final court order (without further right
of appeal) holding that such a breach occurred, or, if later, the last day of
the original fixed term of such Covenant.

 

(g)     Acknowledgements. Executive expressly acknowledges that the Covenants
are a material part of the consideration bargained for by the Company and,
without the agreement of Executive to be bound by the Covenants, the Company
would not have agreed to enter into this Agreement. Executive further
acknowledges and agrees that the business of the Company and its services are
highly competitive, and that the Covenants contained in this Exhibit A are
reasonable and necessary to protect the Company’s legitimate business interests.
In addition, Executive acknowledges that in the event Executive’s employment
with the Company terminates, Executive will still be able to earn a livelihood
without violating this Agreement, and that the Covenants contained in this
Exhibit A are material conditions to Executive’s employment and continued
employment with the Company.

 

(h)     Scope. If any portion of any Covenant or its application is construed to
be invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court or other trier of fact making such determination shall modify, reduce or
limit such scope, duration, area or other factor, and enforce such Covenant to
the extent it believes such factor(s) to be lawful and appropriate. For purposes
of this Exhibit A, the term “affiliates” excludes all entities or persons other
than those controlled or partially owned by the Company.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(i)     Costs; Expenses in the Event of Breach. In the event that Executive
breaches or attempts to breach the Covenants, the Company shall be entitled to
reimbursement from Executive for all costs and expenses associated with any
successful action to enforce any of the Covenants, including but not limited to
reasonable attorneys’ fees and costs of litigation. Should the Company file an
action against Executive relating to a breach of the Covenants, and a court of
competent jurisdiction determines that Executive did not breach any of the
Covenants, Executive shall be entitled to reimbursement from the Company of all
costs and expenses associated with defending against such action asserting a
breach, including reasonable attorneys’ fees and costs.

 

 

- 9 -